Sherwood, J.
The plaintiffs in this case live in the township of North Plains, in the county of Ionia. Sarah A. Bichey is the widow of the late, Thomas W. Bichey who died in 1881, and the other defendants are their children; William Ii. and Carrie A., being minors, who join in the prosecution of this suit by their mother as next friend. In the year 1883 the plaintiffs all resided on a farm of forty acres of land, which they owned and occupied in common, the children living with their mother thereon. William took charge of' the farm-work, and with the mother and sisters carried on the farming. Upon the farm was a quantity of valuable standing timber. The defendant owned a farm adjoining plaintiffs’ land, and in January, 1883, without the knowledge of the mother or sisters, he -went to the plaintiff William, who was then about seventeen or eighteen years *436old, and obtained leave from him, and without any consideration whatever, to cut and carry away from the plaintiffs’ land forty-two trees, principally, oak and black ash, making logs about thirty feet long. Mrs. Richey and her daughters first learned of the defendant’s doings in the premises just as he drove away with the last load (|f logs, and as soon thereafter as she could see him and his servants notified him to keep off the land and cease his trespasses. Neither of the plaintiffs except William knew of the cutting of the timber until after it was done, and never authorized any person to give their consent to the cutting or removal of any portion thereof, and veiy soon thereafter brought this suit to recover the plaintiffs’ damages. The declaration is in trespass containing three counts. The plea was the general issue, with notice that the acts complained of were licensed by the plaintiff William IT. Richey.A trial was had in the Ionia circuit before a jury, and the verdict was directed for the defendant by the circuit judge. This direction was excejated to by counsel for plaintiffs, aifd this exception raises the only question necessary to be considered here.
We think the circuit judge erred in his ruling. The young man from whom the defendant claims to have obtained permission to commit the wrongful acts complained of was a minor and tenant-in-common with his mother and sisters of the property, and without any authority from them, or right in himself, to make a gift or sale or other transfer of the timber to the defendant, or to give a valid assent to the entry of the defendant upon the premises for any such unlawful purpose. William’s acts and doings in the premises were clearly prejudicial to his own rights and interests, and were void under all the authorities, and the testimony tends to show that advantage was taken oven of the license which it it claimed he gave. Schouler’s Dom. Rel. (3d ed.) § 403; Adam v. Briggs Iron Co. 7 Cush. 361, 368, 370; Fonda v. Van Horne 15 Wend. 631; Tyler on Infancy & Coverture (2d. ed.) 43; 1 Story’s Eq. Jur. § 241; Bing. on Infancy 9; Keane v. Boycott 2 H. Bl. 511; U. S. v. Bainbridge 1 Mas. 72; 2 Kent’s Com. 193; 1 Bing. Real Prop. 139; Oliver v. Wood*437roffe 4 M. & W. 653; Chandler v. McKinney 6 Mich. 217; Dunton v. Brown 31 Mich. 182; Soper v. Fry 37 Mich. 236; Barker v. Hamilton 3 Col. 291.
The case shows the defendant’s utter disregard of the rights of this widow and her children, which the law secures to them, and which it is the duty of the court to enforce and protect. Further discussion of the case would' be without profit.
The judgment must be reversed and new trial granted.
Campbell and Champlin, JJ. concurred. Morse, C. J. did not sit.